Jackson, Chief Justice.
This was an action on an account for goods sold, to which the defendants sought to recoup the breach of an agreement on the part of plaintiffs not to sell to any other *345merchant in Greensboro similar shirts to those sold to them, which the plaintiffs broke, and this breach of contract at the date of sale damaged the defendants three hundred dollars.
The plaintiffs recovered their account in full, and the defendants moved for a new trial, which motion was denied them, and they excepted.
1. The interrogatories were properly read to the jury; because if the letter had been set out in full in answer to the cross-interrogatory, it could not have benefited defendants. It was also not the letter asked for by the cross-interrogatory, and the witness had not such a letter.
We know no law which compels a party to examine all the witnesses he subpoenas, or sues out commissions to examine, even though they all be named in one commission. .
The failure to set out in detail what the plaintiffs desired their witness to do in response to their own question, is no reason why the interrogatories should be rejected on motion of defendants; especially as the witness replied that it was then impossible to do so. So that the interrogatories should have been read to the jury.
2. The defendant failed to establish by proof such a contract as that its breach could be recouped. There was no proof how long they were to have the exclusive sale of the shirts in Greensboro, nor a sufficient consideration to support it, nor the authority of the agent to make it when made so as to bind his principals for all goods sold after he ceased to be their agent, and for an indefinite time.
There being no sufficient proof of the contract, the breach of which was the damage to be recouped, the measure of that damage was immaterial, there being nothing to be measured.
3. The verdict is supported by the evidence, and is not contrary to law.
Judgment affirmed.